Citation Nr: 1205975	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO. 03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for a low back strain. 

2. Entitlement to a disability rating in excess of 10 percent for dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to May 1977.

The Veteran's claim originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia. The appeal has been remanded for additional development in March 2005, August 2006, October 2007, April 2009, and January 2010.
			
In the Board's last remand, several issues were referred to the RO/AMC for development. They included whether new and material evidence has been submitted to reopen the claims of service connection for a stomach disorder and pain in the Veteran's side, and entitlement to a total rating based on individual unemployability (TDIU). The RO/AMC, in a January 2010 rating decision, denied the claim for TDIU. The stomach disorder and side pain claims are again referred for all appropriate development. The Board further notes that a monetary dispute involving the Veteran's dependents was raised in correspondence dated from February 2008. This too is referred for any appropriate action. These issues, other than the TDIU issue, have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, including a March 2006 notice letter, an April 2008 VA examination for the spine and skin, and an August 2010 VA examination for the spine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected low back strain is more severe than indicated by his current 40 percent disability rating. He also contends that his dermatitis is more severe than indicated by his 10 percent disability rating. The Board has remanded these claims numerous times, most recently in January 2010 for additional private medical records and new VA examinations. Although the RO/AMC accomplished the previously directed development, the Board finds that the Veteran's claim must again be remanded. 

There are two VA examinations within the Virtual VA claims file that have not been associated with the paper claims file. The RO/AMC has not indicated that it has reviewed either of those VA examinations in any of the supplemental statements of the cases or elsewhere in the claims file. Those Virtual VA examination records include an April 2008 VA examination that addressed both the low back strain and dermatitis claims and an August 2010 VA examination that addressed the low back strain claim. The Board also notes VA also received additional private medical records, from Effingham County Hospital. The RO/AMC has not considered those new records. As the Veteran has not waived his right to have the RO/AMC initially consider the previously discussed evidence, the Board finds that the claims must be remanded for RO/AMC consideration of this evidence.  If the claims are not fully granted, the issuance of a supplemental statement of the case is required. See 38 C.F.R. § 19.31(The RO is required to issue a supplemental statement of the case if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

Accordingly, the case is REMANDED for the following action:

The Veteran's claims for an evaluation in excess of 40 percent for a low back strain and for an evaluation in excess of 10 percent for dermatitis should be readjudicated by the RO/AMC. The RO/AMC should specifically consider the April 2008 and August 2010 VA examinations and the private medical records from Effingham County Hospital. If the determination of either claim remains unfavorable, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



